                           Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 1 of 11



                    1 STEPHANIE A. GARABEDIAN, ESQ.
                      Nevada Bar No. 9612
                    2 CHRISTIAN A. MILES, ESQ.
                      Nevada Bar No. 13193
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, NV 89118
                      Phone: 702-893-3383
                    5 Fax: 702-893-3789
                      Email: Stephanie.Garabedian@lewisbrisbois.com
                    6 Email: Christian.Miles@lewisbrisbois.com
                      Attorneys for Defendant The Crystals Las Vegas, LLC
                    7

                    8                              UNITED STATES DISTRICT COURT

                    9                                    DISTRICT OF NEVADA
                   10

                   11
                      JOHN CHARLES ASMUSSEN, an                       CASE NO.: 2:18-cv-01252-JCM-PAL
                   12 individual,
                                   Plaintiff,
                   13                                                 CONFIDENTIALITY STIPULATION AND
                                                                      PROTECTIVE ORDER
                             vs.
                   14
                      THE CRYSTALS LAS VEGAS, LLC, a
                   15
                      foreign corporation; DOES I through X;
                   16 and ROE CORPORATIONS I through X,
                      inclusive,
                   17
                                   Defendants.
                   18
                   19            Certain parties believe that discovery will encompass documents and information
                   20 that would not ordinarily be disclosed to the public and that disclosure or misuse of such

                   21 materials would cause competitive harm, raise privacy concerns, and violate confidentiality

                   22 provisions set forth in various, current contracts binding on the parties. Accordingly, the

                   23 parties have agreed to the entry of this Confidentiality Stipulation and Protective Order

                   24 (“Agreed Order”) to expedite the flow of discovery materials, preserve the integrity of

                   25 information that one or more parties believe is confidential, promote the prompt resolution

                   26 of discovery disputes over confidentiality, facilitate the preservation of materials that may

                   27 contain confidential information and trade secrets, and prevent breach of the confidential

                   28 provisions set forth in contracts. For purposes of this Agreed Order, “Confidential
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4837-6675-9545.1
ATTORNEYS AT LAW
                           Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 2 of 11



                    1 Information” shall mean documents or other materials that one or more parties believe to

                    2 include proprietary information relating to their business, disclosure of which might be

                    3 harmful. Documents or information designated by one or more parties as “Confidential

                    4 Information” pursuant to this Agreed Order governing discovery shall be without

                    5 prejudice to any party’s claim, defense or contention, whether relating to discovery

                    6 issues in this lawsuit or to substantive issues in this or any other lawsuit, that such

                    7 documents or information do not in fact constitute trade secrets or confidential

                    8 information.

                    9            Notwithstanding the foregoing, the term "Confidential Information" does not include
                   10 information which (a) is in or becomes a part of the public domain without violation of this

                   11 Agreed Order by any party to this litigation or their counsel; (b) is customarily provided by

                   12 any party to this litigation to third parties without restriction on disclosure; (c) was known to

                   13 a party to this litigation on a non-confidential basis prior to its disclosure to such party or

                   14 their counsel in this litigation; or (d) is not otherwise subject to a restriction on disclosure

                   15 and is rightfully obtained by any party or their counsel from a source other than a party in

                   16 this litigation.

                   17            Accordingly, in the interests of justice and to expedite discovery, the parties hereby

                   18 STIPULATE AND AGREE that:
                   19            1.        Confidential Information: To protect trade secrets or other confidential

                   20 research, development, or commercial information, any party or third party may designate

                   21 documents, information, or testimony as Confidential Information under this Order as

                   22 follows:

                   23            The designation shall be made by clearly stamping or marking any document,

                   24 including any interrogatory answer or transcript, with the word “CONFIDENTIAL.”

                   25 Transcripts (or portions thereof) may be designated "CONFIDENTIAL" or "ATTORNEYS'

                   26 EYES ONLY" (described in paragraphs 3 and 4 below) by instructing the reporter to

                   27 stamp or mark the transcript (or portions thereof) within ten (10) days after it is received,

                   28 and shall be treated as Attorneys' Eyes Only Information until the ten (10) day designation
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                               2
                           Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 3 of 11



                    1 period has passed.

                    2            In the case of electronically-stored information, a party producing Confidential

                    3 Information in an electronically-stored format shall stamp the physical medium by which

                    4 the information is transmitted (e.g. computer tape, computer disk, CD Rom, etc.) as

                    5 “CONFIDENTIAL.” If the party to whom such electronically-stored information is produced

                    6 shall create any readable report or output from such confidential data, that party shall

                    7 prominently label each page of such output report as “CONFIDENTIAL.”

                    8            A party, provider of documents or non-party witness may denominate any

                    9 response to any written discovery request brief, motion or other material filed with the
                   10 court, and any appendix, exhibit or document pertaining to such material as Confidential

                   11 Information by stamping the cover or first page, “CONFIDENTIAL.”

                   12            Documents produced, or to be produced, by a third-party, including but not limited

                   13 to personal financial bank records, tax records, or other private documents or information,

                   14 may be designated as confidential prior to their release through subpoena via a written

                   15 notice to all parties.

                   16            2.        Limited Disclosure and Use of Confidential Information: A person who

                   17 received Confidential Information has a duty to preserve confidentiality, shall not make

                   18 any further disclosure of it except as authorized below or by further order, and shall use it
                   19 only for purposes of this case or any arbitration or mediation related to this case. A

                   20 receiving person may make disclosure to the following persons:

                   21                      A.    Attorneys of record for the parties, including defending insurance

                   22 carriers, of this litigation;

                   23                      B.    Designated business persons from each of the corporate parties

                   24 (“Corporate Designees”) but only to the extent necessary for the conduct of this action;

                   25 provided, however, that no Confidential Information shall be revealed to such persons

                   26 until the conditions detailed in Paragraph 3 have been met;

                   27                      C.    Deposition reporters;

                   28                      D.    Independent experts, investigators, and other consultants retained by
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                                 3
                           Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 4 of 11



                    1 counsel; provided, however, that no Confidential Information shall be revealed to such

                    2 persons until the conditions detailed in Paragraph 3 have been met; provided further,

                    3 however, that the retained person is not employed during the pendency of the litigation,

                    4 and has not been employed during the past two (2) years, by a person or entity that

                    5 competes with the producing party;

                    6                      E.   Associates, secretaries, paralegals, clerical and other employees of

                    7 the individuals identified in subparagraphs (a), (b), (d) and (e) above, to the extent

                    8 reasonably necessary to render professional services in the litigation;

                    9                      F.   A deponent during the course of his or her deposition;
                   10                      G.   Any person who is referenced in Confidential Information; provided,

                   11 however, that no Confidential Information shall be revealed to such persons until the

                   12 conditions detailed in Paragraph 3 have been met;

                   13                      H.   Witnesses or prospective witnesses in the course of investigation or

                   14 in preparation for deposition, or at deposition; provided, however, that no Confidential

                   15 Information shall be revealed to such persons until the conditions detailed in Paragraph 3

                   16 have been met; and

                   17                      I.   The Court, any arbitrator, mediator or adjudicator and their

                   18 personnel.
                   19            3.        Attorneys’ Eyes Only Information. A producing party may designate

                   20 Confidential Information as “Attorneys’ Eyes Only” if the party makes a good faith

                   21 determination that the information threatens significant competitive harm if revealed to an

                   22 opposing party or other competitor. The designation shall be made in a manner similar to

                   23 that provided in paragraph 1, using the words “ATTORNEYS’ EYES ONLY.”

                   24            4.        Further Limitations on Disclosure and Use of Attorneys Eyes Only.

                   25 Attorneys’ Eyes Only Information shall be treated in all respects as "Confidential

                   26 Information" under this Protective Order. In addition to the protections already contained

                   27 herein, Attorneys’ Eyes Only Information shall be subject to the following additional

                   28 restrictions:
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                               4
                           Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 5 of 11



                    1            Attorneys’ Eyes Only information shall only be disclosed to those persons listed in

                    2 paragraph 2(a), (d) - (f) and (i) hereof;

                    3            Authorized counsel may not communicate or transmit any Attorneys’ Eyes Only

                    4 Information, or the contents of those materials, to any employee, director, agent and/or

                    5 representative of the parties in this action, including in-house counsel of any corporate

                    6 party; and

                    7            If Attorneys’ Eyes Only Information is used during a deposition, the party

                    8 introducing the Attorneys’ Eyes Only Information topic shall announce that such a topic or

                    9 document will be the subject of questions. All persons not allowed to view or receive such
                   10 information shall leave the deposition at that time. The transcript of any questioning

                   11 regarding Attorneys’ Eyes Only Information topics shall be kept separately from the main

                   12 transcript of the deposition and shall be stamped or marked “ATTORNEYS’ EYES ONLY

                   13 INFORMATION."

                   14            Any breach of this provision shall entitle the party whose Attorneys’ Eyes Only

                   15 Information was disclosed to seek immediate equitable relief in this Court, in addition to

                   16 such other sanctions and remedies as may be appropriate.

                   17            The protection afforded by this paragraph to Attorneys’ Eyes Only Information shall

                   18 be preserved at all pre-trial hearings of this matter, and until further modified by the Court.
                   19 Submission to Court. No Confidential Information, whether embodied in physical objects,

                   20 documents, electronically-stored data, tangible items or the transcription of statements of

                   21 persons, shall be filed with the Court, unless the producing party consents in writing to

                   22 such filing, or unless filed in a sealed envelope on which shall be endorsed the caption of

                   23 the action and a statement substantially in the following form:

                   24                                          CONFIDENTIAL

                   25            This envelope contains documents or information in this case that is subject
                                 to a Confidentiality Order entered by the Court. This envelope shall not be
                   26            opened nor the contents thereof displayed or revealed except by Order of
                                 Court. Violation thereof may be regarded as contempt of court.
                   27
                                 A party discharges its obligations under this paragraph by filing a pleading, motion,
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                               5
                           Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 6 of 11



                    1 brief or other papers in two parts and placing the part which contains Confidential

                    2 Information under seal. Any courtesy copy delivered to the Court shall be marked:

                    3 "Courtesy Copy – Original Under Seal." Similar procedures shall be followed with regard

                    4 to Attorneys Eyes Only Information.

                    5            Prior to the disclosure of any Confidential Information to any person described in

                    6 paragraph 2 (b), (c), (e), (h) or (i), or any Attorneys’ Eyes Only Information to any person

                    7 described in paragraph 2 (e) above, counsel for the party disclosing such Confidential

                    8 and/or Attorneys’ Eyes Only Information shall provide such person with a copy of this

                    9 Order, shall advise them that the disclosure of Confidential and/or Attorneys’ Eyes Only
                   10 Information is subject to its terms, and shall obtain and retain a signed Declaration of

                   11 Compliance, in the form annexed here to as Exhibit" A," from each such person. Counsel

                   12 for each party shall retain the original of any Declaration of Compliance they receive from

                   13 persons to whom Confidential and/or Attorneys’ Eyes Only Information is provided, in

                   14 accordance with this Order.

                   15            If any party believes that a designation as Confidential and/or Attorneys’ Eyes Only

                   16 Information as to any document, material or information by any other party or by any

                   17 witness is unwarranted, it may so inform the designating party or witness in writing. Upon

                   18 receipt by the designating party of such written objection, the parties shall negotiate in
                   19 good faith to resolve their differences. If, within ten (10) days after such written objection to

                   20 a designation the parties have failed to reach agreement, the party objecting to the

                   21 designation may apply to the Court for a ruling that the designation as to any document,

                   22 material or information shall not be treated as designated, giving notice to the party or non-

                   23 party producing the documents. No disclosure of any documents, material or information

                   24 designated as Confidential and/or Attorneys’ Eyes Only Information shall be made, except

                   25 in accordance herewith, by the recipient prior to decision by the Court on any such motion.

                   26 In any proceeding challenging the propriety of the designation of any document,

                   27 information or materials as Confidential and/or Attorneys’ Eyes Only Information, the

                   28 party, provider of documents or witness who has designated the document, material or
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                              6
                           Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 7 of 11



                    1 information as Confidential and/or Attorneys’ Eyes Only Information shall bear the

                    2 burden of establishing the propriety of that designation. Until the Court enters an

                    3 Order changing the designation for any document, material or information, it shall be

                    4 given “Confidential" or "Attorneys’ Eyes Only" (however designated) treatment in

                    5 accordance with this Order.

                    6            Unless otherwise ordered or agreed, neither the termination of this lawsuit nor the

                    7 termination of employment of any person who has had access to any Confidential and/or

                    8 Attorneys’ Eyes Only Information shall relieve such person from the terms of this Order.

                    9 This Order shall not be deemed a waiver of:
                   10                      A.    Any party's right to object to any discovery requests on any ground or

                   11 to seek a protective order with respect to any such discovery request;

                   12                      B.    Any party's right to seek an order compelling discovery with respect

                   13 to any discovery request;

                   14                      C.    Any party's right to object to the admission of any evidence on any

                   15 ground;

                   16                      D.    Any party's right to seek a modification of this Order upon reasonable

                   17 notice to all other parties; or

                   18                      E.    Any party's right to challenge the propriety of the designation of any
                   19 material as Confidential and/or Attorneys’ Eyes Only Information at any time. Failure of

                   20 any party to promptly challenge the propriety of such a designation shall not preclude that

                   21 party's subsequent objection to such designation, a motion by that party to seek a

                   22 determination as to the propriety of such designation or a motion by that party to

                   23 otherwise modify the provisions this Order. The designation by a party that material is

                   24 Confidential and/or Attorneys’ Eyes Only shall not constitute an admission by any other

                   25 party that the material is confidential.

                   26            5.        All Confidential and/or Attorneys’ Eyes Only Information shall be returned

                   27 as follows:

                   28            Within thirty (30) days after the final determination of this Action, or sooner if
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                                 7
                           Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 8 of 11



                    1 agreed to in writing by the parties, all Confidential and Attorneys’ Eyes Only Information,

                    2 including originals, and subject to subparagraph (c) hereof, copies, abstracts or

                    3 summaries thereof, shall be returned to the attorney for the party producing and providing

                    4 the material or destroyed by the party receiving such material, and no copies thereof shall

                    5 be retained by any other person; provided, however, that counsel of record for the parties

                    6 may keep, in strictest confidence, one copy of any part of the Confidential and Attorneys’

                    7 Eyes Only Information produced by others that has become part of the official record of

                    8 this litigation. Such copy shall remain subject to the terms of this Order.

                    9            If Confidential and/or Attorneys’ Eyes Only Information is furnished to a testifying
                   10 or consulting expert, investigator, other consultant, or witness, the attorney for the party

                   11 using such expert, investigator, other consultant, or witness shall have the responsibility

                   12 of ensuring that all such material, including copies, abstracts and summaries thereof, is

                   13 returned to the party producing the same or destroyed.

                   14            Counsel of record for each party may retain abstracts or summaries of materials,

                   15 which contain counsel's mental impressions or opinions. Such abstracts or summaries,

                   16 which contain or refer to Confidential and/or Attorneys’ Eyes Only Information, shall,

                   17 however, remain subject to the terms of this Order.

                   18            Any party in receipt of a subpoena, official agency request for information or other
                   19 legal process seeking documents or other information designated Confidential and/or

                   20 Attorneys’ Eyes Only by another party or entity hereunder, shall first notify the other party or

                   21 entity which designated the information, in writing, of its intention to comply with that

                   22 subpoena, agency request or legal process and shall give the designating party or entity

                   23 sufficient notice to enable that party or entity to seek a protective order or otherwise take

                   24 action to prevent disclosure. A party intending disclosure pursuant to a subpoena, agency

                   25 request for information or other legal process shall not disclose the information sought until

                   26 the objecting party, or entity has unsuccessfully exhausted all available legal or

                   27 administrative procedures for resisting such disclosure, unless ordered by a court to do

                   28 so; provided, however, that if the objecting party or entity does not act to protect its
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                              8
                           Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 9 of 11



                    1 interests in accordance with applicable procedural rules, including rules governing the

                    2 time within action must be taken, the other party shall be entitled to disclose.

                    3            The parties will cooperate to establish a procedure for the use of information that

                    4 has been designated Confidential or Attorneys’ Eyes Only at trial or during any court

                    5 hearing. At a minimum, that procedure should mandate that the courtroom is sealed, or

                    6 that all information which has been designated Confidential or Attorneys’ Eyes Only is

                    7 submitted under seal, and that only the persons set forth in paragraph 2 can be present in

                    8 the courtroom when any information that has been designated Confidential, or set forth in

                    9 paragraph 4 can be present in the courtroom when any information that has been
                   10 designated Attorneys’ Eyes Only, is referenced.

                   11            If any adverse party misuses or improperly discloses Confidential and/or Attorneys’

                   12 Eyes Only Information in violation of this Order, any other entity involved may petition the

                   13 Court for relief from the terms of this Order and may also seek appropriate sanctions. Any

                   14 party who claims that a violation of this Order has occurred shall have the burden of proof

                   15 on that issue.

                   16            Each party will endeavor to make reasonable efforts to ensure that materials and

                   17 documents that should bear the Confidential or Attorneys’ Eyes Only legend are so

                   18 labeled in fact. A failure to so designate any document or material shall not be deemed a
                   19 waiver of the confidentiality protection. In the event a party belatedly determines that any

                   20 document or material should be designated as confidential under this Stipulation and

                   21 Order, such party will so, notify the other party and the other party agrees to accept that

                   22 notification and arrange to comply with the remaining provision of this Stipulation and

                   23 Order to such late designated documents and materials.

                   24            Any party, persons, and entities obtaining access to Confidential and/or Attorneys’

                   25 Eyes Only Information under this Confidentiality Stipulation and Protective Order, shall

                   26 use the information only for preparation and trial of the above-captioned litigation

                   27 (including appeals and retrials thereof), and shall absolutely not use such information for

                   28 any other purpose whatsoever, including business, governmental, commercial, or
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                              9
                          Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 10 of 11



                    1 administrative or judicial proceedings.

                    2            Each party agrees to be bound by the terms of this Confidentiality Stipulation and

                    3 Protective Order as of the date it is executed, prior to the entry of the Order by the Court.

                    4 This Confidentiality Stipulation and Protective Order may be executed in any number of

                    5 counterparts, each of which shall be deemed an original, but all of which taken together

                    6 shall constitute one instrument.

                    7 DATED this 1st day of November, 2018.               DATED this 1st day of November, 2018.

                    8 LEWIS BRISBOIS BISGAARD & SMITH              LLP    MAIER GUTIERREZ & ASSOCIATES
                    9
                   10 BY:_Stephanie Garabedian____________                By:_Stephen G. Clough__________
                      STEPHANIE A. GARABEDIAN, ESQ.                       JOSEPH A. GUTIERREZ, ESQ.
                   11 6385 S. Rainbow Boulevard, Suite 600                STEPHEN G. CLOUGH, ESQ.
                      Las Vegas, Nevada 89118                             8816 Spanish Ridge Avenue
                   12 Attorneys for Defendant                             Las Vegas, NV 89148
                                                                          Attorneys for Plaintiff
                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                             10
                          Case 2:18-cv-01252-PAL Document 23 Filed 11/01/18 Page 11 of 11



                    1                                             ORDER

                    2            Based upon the foregoing stipulation of the parties, and good cause appearing,

                    3            IT IS HEREBY ORDERED that the parties have entered a Confidentiality

                    4 Stipulation and Protective Order governing production of records set forth herein.

                    5           IT IS FURTHER ORDERED that the parties shall be bound by this agreement as

                    6 modified by the court, with terms set forth herein in producing discovery documents,
                      electronic data and files.
                    7
                             DATED this 2nd day of November, 2018.
                    8

                    9

                   10
                                                                   UNITED STATES MAGISTRATE JUDGE
                   11

                   12

                   13
                        Respectfully Submitted By:
                   14

                   15

                   16 /s/ Stephanie Garabedian
                      _________________________________
                   17 STEPHANIE A. GARABEDIAN, ESQ.
                      6385 S. Rainbow Boulevard, Suite 600
                   18 Las Vegas, Nevada 89118
                      Attorneys for Defendant
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-6675-9545.1                             11
